DETAILED ACTION
This action is in response to amendments filed September 3rd, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of claims
Claims 1-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 1 and 8 both recite the limitation “an outer portion including a circumferential flange adjacent the channel top”. This is new matter that is being introduced in the claims that was not previously disclosed in the specification, drawings, or abstract. It had not been previously disclosed that there is an embodiment of the claimed invention wherein the flange is circumferential, as the flange does not surround a circumference, being that the ball channel is not circular, nor has such an embodiment been presented. Examiner recommends amending the limitation to overcome this rejection by reciting “an outer portion including a to the channel top and extending entirely around the channel top”.
Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 9,327,637) in view of Kibayashi (US 6,550,947).
Regarding claim 1, Kondo discloses a ball channel (11 see Fig. 4-6) comprising:
a channel top (the entire top surface of the ball channel) and a channel bottom (the entire underside surface of the ball channel);
an inner portion including a first inner sidewall (see Annotated Fig. 1 below) and a second inner sidewall (see Annotated Fig. 1);
a first resilient tab extending from the first inner sidewall (see Annotated Fig. 1) and having a first tab end surface opposite the first inner side wall (see Annotated Fig. 2 below);

	an elongated gutter extending longitudinally along the inner portion and adjacent the channel bottom (the gutter is the area of the ball channel that the ball head 10a is inserted into, see Fig. 4, 6), wherein the combination of the first and second tab end surfaces and a gutter top surface form a ball track for receiving a head of a ball stud (the track is formed by the first and second tab end surfaces and gutter top surface 11a, which receives the ball head 10a as seen in Fig.4) and allowing sliding longitudinal movement of the head along a first axis (it can be seen in Fig. 6 that the elongated gutter would allow for sliding longitudinal movement of the ball head along a first axis), while restricting movement of the head along a second axis perpendicular to the first axis (the resilient tab end surfaces restrict the movement of the ball head along a second axis, assisting in keeping the ball head within the gutter); and
an outer portion including a circumferential flange (see Annotated Fig. 3 below) adjacent the channel top (as seen in the figures), wherein the flange includes a flange wall that extends outward relative to the inner portion (see Annotated Fig. 3), and wherein the flange and the flange wall are situated above the gutter top surface (it can be seen in the figures that the flange and portions of the flange walls that are nearest the flange are situated above the gutter top surface).

    PNG
    media_image1.png
    437
    593
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    446
    593
    media_image2.png
    Greyscale

           Annotated Figure 6 					      Annotated Figure 7

    PNG
    media_image3.png
    450
    814
    media_image3.png
    Greyscale

Annotated Figure 8

Kondo does not explicitly disclose that the inner portion includes first and second end walls, nor wherein the first and second resilient tabs are spaced apart from and extend between the first and second end walls.
Kibayashi (Fig. 1-8) teaches of a similar ball channel (21) that does have end walls (26), which are spaced apart from first and second resilient tabs (24), wherein the end walls assist in retaining a ball head (33) within the channel.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ball channel of Kondo, to include first and second end walls that are spaced from the resilient tabs, as taught by Kibayashi. By simply positioning end walls on the outside of the ball channel of Kondo, so that they are arranged perpendicular to the first and second inner sidewalls, this would assist in retaining a ball head of a ball stud within the channel (see Annotated Fig. 4 below for location of the end walls). Further, with such locations of the end walls, this would have the first and second resilient tabs be spaced apart from and extend between the first and second end walls.

    PNG
    media_image4.png
    361
    453
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 2, Kondo discloses wherein the first resilient tab, second resilient tab, and gutter extend linearly between the first inner sidewall and the second inner sidewall (it can be seen the first tab, second tab, and gutter extend linearly between the inner sidewalls).
Regarding claim 3, Kondo discloses wherein the first tab end surface, the second tab end surface, and the gutter top surface are curved (it can be seen in Fig. 4 of Kondo that the tab end surfaces and gutter top surface 11a are curved to match the curve of the ball head).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Kibayashi, as applied to claim 1 above, and in further view of Fujino et al. (US 5,743,618; hereinafter Fujino). 
Regarding claim 4, Kondo does not explicitly disclose wherein there is a latching fastener extending from the outer portion, the latching fastener including a ramped snap end portion and a snap engagement ledge situated below the snap end portion.
Fujino (Fig. 1-7) teaches of a similar ball channel (72) that does have a latching fastener (comprising member 721 and ramped snap end portion 722), on an outer side of the ball channel, wherein the latching fastener includes a ramped snap end portion (it can be seen in Fig. 2 that the ramped snap end portion is curved, thereby indicating it is ramped) and a snap engagement ledge situated below the snap end portion (see Annotated Fig. 4 below).

    PNG
    media_image5.png
    303
    301
    media_image5.png
    Greyscale

Annotated Figure 4
Seeing as how the ball channel of Kondo is intended to be used within a vehicle lighting unit, it would be obvious for one of ordinary skill to modify the ball channel of Kondo to include latching fasteners with ramped snap end portions and snap engagement ledges situated below the snap end portion, as taught by Fujino, so that the ball channel is be able to be mounted and positioned securely within a vehicle. See Annotated Fig. 5 below for the location of the latching fasteners on the ball channel of Kondo

    PNG
    media_image6.png
    346
    546
    media_image6.png
    Greyscale

Annotated Figure 5
Regarding claim 5, Kondo discloses wherein a neck wall (see Annotated Fig. 6 below) extends between the channel top to the flange (it can be seen that the neck wall extends entirely between the flange walls of the flange and the channel top), and along the perimeter of the outer portion, and wherein the neck wall includes a latching end (see Annotated Fig. 6).

    PNG
    media_image7.png
    420
    587
    media_image7.png
    Greyscale

Annotated Figure 6
Regarding claim 6, Kondo does not explicitly disclose wherein at least a portion of the flange wall is tapered outward as it extends toward the channel bottom.
	Funjino does teach of a flange wall (723 in Fig. 2, 4B of Fujino) that does have a tapered outward portion (it can be seen in Fig. 4B of Fujino that the flange wall is tapered).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the flange walls of Kondo, to have an outwardly extending taper that extends toward the channel bottom, as taught by Fujino, as in doing so would assist in securing the ball channel into any receiving member which would secure the ball channel. See Annotated Fig. 7 below for the location of the tapered portion of the flange wall.

    PNG
    media_image8.png
    376
    701
    media_image8.png
    Greyscale

Annotated Figure 7
	Regarding claim 7, Kondo, as modified by Fujino, discloses wherein at least a pivot wall portion of the flange wall (see Annotated Fig. 7) situated below and adjacent to the latching end of the neck wall is not tapered (only the tapered portion of the flange wall has been tapered, not the pivot wall portion of the flange wall).
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanna (US 6,976,773) in view of Kibayashi. 
Regarding claim 8, Cavanna (Fig. 1-4) discloses of a ball channel (10) comprising:
	a channel top and a channel bottom (see Annotated Fig. 8 below);
	an inner portion including a first inner sidewall and a second inner side wall (see Annotated Fig. 8), 
	a first resilient tab (see Annotated Fig. 9 below) extending from the first inner sidewall and having a first tab end surface opposite the first inner side wall (see Annotated Fig. 9),
	a second resilient tab (see Annotated Fig. 9) extending from the second inner sidewall and having a second tab end surface opposite the second inner side wall (see Annotated Fig. 9);
	a gutter (formed by gutter pedestals; see Annotated Fig. 10 below) extending longitudinally along the inner portion and adjacent the channel bottom (**); and
	an outer portion including a circumferential flange adjacent the channel top (see Annotated Fig. 10), wherein the flange includes a center flange wall (see Annotated Fig. 10), an upper flange wall extending above the center flange wall (as seen in Annotated Fig. 10), and a lower flange wall extending below the center flange wall (see Annotated Fig. 10), and wherein the center flange wall is situated outward of the upper flange wall relative to the inner portion (as seen in Annotated Fig. 10).

    PNG
    media_image9.png
    353
    449
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    360
    461
    media_image10.png
    Greyscale

Annotated Figure 8 				Annotated Figure 9

    PNG
    media_image11.png
    406
    408
    media_image11.png
    Greyscale

        Annotated Figure 10
	Cavanna does not explicitly disclose wherein the inner portion includes first and second end walls.
Kibayashi (Fig. 1-8) teaches of a similar ball channel (21) that does have end walls (26), which are spaced apart from first and second resilient tabs (24), wherein the end walls assist in retaining a ball head (33) within the channel.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cavanna to include first and second end walls as taught by Kibayashi. By positioning the end walls so that each end wall is located on the end of one of the gutter pedestals, this would assist in retaining the ball head of a ball stud within the channel.
Regarding claim 9, Cavanna discloses wherein the upper flange wall and the lower flange wall are parallel to each other and non-parallel with the center flange wall (as seen in Annotated Fig. 10), and wherein the first resilient tab is spaced apart from and extends between the first end wall and the second end wall (as the end walls are located between on the gutter pedestals, the first resilient tab will be spaced apart from them and extend between the first and second end walls), and wherein the second resilient tab is spaced apart from and extends between the first end wall and second end wall (as the end walls are located between on the gutter pedestals, the second resilient tab will be spaced apart from them and extend between the first and second end walls).
Regarding claim 10, Cavanna discloses wherein the upper flange wall and the lower flange wall are offset from each other relative to the inner portion (the upper flange wall and lower flange wall are offset by the center flange wall being located in between the upper and lower flange walls, causing the upper flange wall to more vertical relative to the inner portion than the lower flange wall).
Regarding claim 11, Cavanna discloses wherein the first resilient tab, second resilient tab, and gutter extend linearly between the first inner sidewall and the second inner sidewall (as can be seen in the figures).
Regarding claim 12, Cavanna discloses wherein the combination of the first tab end surface and the second tab end surface and a gutter top surface (the top surface of the gutter pedestals where the ball head rests) form a ball track for receiving a head of a ball stud (it can be seen in the figures that a head of a ball stud is to be received on the track) and allowing sliding longitudinal movement of the head along a first axis extending between the first and second end walls (it can be seen in the figures that the track would allow for a ball head to slide longitudinally between the end walls), while restricting movement of the head along a second axis perpendicular to the first axis (the resilient tabs restrict movement of a ball head between an axis that extends between the first and second inner walls).
Regarding claim 13, Cavanna discloses wherein the gutter is comprised of a plurality of pedestals (see the gutter pedestals in Annotated Fig. 10).
Allowable Subject Matter
Claims 14-21 allowed.
Regarding claim 14, Luallin et al. (US 5,428,511; hereinafter Luallin) discloses of a ball channel assembly (Fig. 1-5) comprising nearly all of the limitations of claim 14, including a ball channel (see Annotated Fig. 11 below) having first and second inner sidewalls (see Annotated Fig. 12 below), first and second end walls (Annotated Fig. 12), first and second resilient tabs extending from the first and second inner sidewalls, respectively (Annotated Fig. 12), wherein the first and second resilient tabs have first and second tab end surfaces, respectively (see Annotated Fig. 13 below), a longitudinal gutter (see Annotated Fig. 14 below), an outer portion including a flange with a flange wall (Annotated Fig. 14);
as well as a mounting panel (Annotated Fig. 11) comprising a receiving wall that forms a mounting panel opening (see Annotated Fig. 15 below), wherein the flange wall of the ball channel is complementary in shape to the receiving wall (as can be seen in Fig. 3 of Luallin), such that the flange wall and receiving wall are in mating abutment upon securement of the ball channel to the mounting panel (as can be seen in Fig. 4 of Luallin).

    PNG
    media_image12.png
    719
    457
    media_image12.png
    Greyscale
   	
    PNG
    media_image13.png
    469
    660
    media_image13.png
    Greyscale

Annotated Figure 11						Annotated Figure 12

    PNG
    media_image14.png
    346
    626
    media_image14.png
    Greyscale

Annotated Figure 13

    PNG
    media_image15.png
    636
    589
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    483
    568
    media_image16.png
    Greyscale

Annotated Figure 14			Annotated Figure 15


Luallin fails to disclose wherein the mounting panel opening is for receiving the ball channel, as the ball channel of Luallin receives the mounting panel. 
Gershenson (US 6,209,175) teaches of a similar assembly wherein a channel (114 Fig. 8) is received within an opening of a mounting panel (as seen in Fig. 8).
	However, neither reference, nor a combination thereof would teach or render obvious a ball channel assembly meeting all of the limitations, in particular, having the mounting panel opening be for receiving the ball channel therein. It would not be obvious for one of ordinary skill to modify Luallin to having the ball channel be received in the mounting panel opening, as in doing such would require modifications that would inhibit the invention of Luallin to not function as intended. Therefore, the combination of features is considered to be allowable.
	Regarding claim 21, Luallin discloses of a ball channel assembly that comprises nearly all of the limitations of claim 21, including a ball channel and a mounting panel (see Annotated Fig. 11). However, Luallin fails to teach that the ball channel has a latching fastener having a snap engagement ledge that extends from an outer portion of the ball channel, nor that the mounting panel has a latching protrusion extending from a top surface of the mounting panel to receive the snap engagement ledge when the ball channel is engaged with the mounting panel, nor wherein the mounting panel opening of the mounting panel is for receiving the ball channel wherein.
	Wainscott et al. (US 9,291,193; hereinafter Wainscott) teaches of a similar ball channel assembly that joins a housing (26) to a cap (28) by means of a latching fastener (40) with a snap engagement ledge (the protrusion on latching fastener that the arrow of ref. char. 40 extends from), which engages with a ridge (44).
	Gershenson (US 6,209,175) teaches of a similar assembly wherein a channel (114 Fig. 8) is received within an opening of a mounting panel (as seen in Fig. 8).
	However, none of the references, nor combinations thereof teach or render obvious a ball channel assembly meeting all of the limitations, in particular, having the mounting panel opening be for receiving the ball channel therein. It would not be obvious for one of ordinary skill to modify Luallin to having the ball channel be received in the mounting panel opening, as in doing such would require modifications that would inhibit the invention of Luallin to not function as intended. Therefore, the combination of features is considered to be allowable.
Response to Arguments
The amendments to the claims, drawings, and specification filed September 3rd, 2021 have been received and overcome the previous objections to the claims, drawings, and specification.
Regarding the claims, with respect to claims 1-13, a new grounds of rejection under 35 U.S.C. 112(a) has been issued and expounded upon above. As such, the rejection of claims 1-7 have not been overcome, as has been expounded upon above. With respect to claims 8-13, a new grounds of rejection has been issued under 35 U.S.C. 103, as has been expounded upon above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678